19-13895-jlg   Doc 337-1 Filed 11/02/20 Entered 11/02/20 12:26:10   Exhibit 1 -
                      Y. Nachmani Declaration Pg 1 of 5




                  EXHIBIT 1
  19-13895-jlg     Doc 337-1 Filed 11/02/20 Entered 11/02/20 12:26:10                  Exhibit 1 -
                          Y. Nachmani Declaration Pg 2 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Orly Genger,
                                                            Case No. 19-13895 (JLG)
                      Debtor.




                           DECLARATION OF YOVEL NACHMANI

       1.      I am an attorney duly admitted to practice law in Israel. I submit this declaration

to update this Court on the ongoing criminal investigation in Israel related to the illegally

obtained personal banking and travel information of Eric Herschmann $\9ITUGLPanQ]% and Orly

Genger $\8IQKIT]%.

       2.      On October 19, 2020 I met with the Head of the Israel Police Jerusalem Fraud

Division $VLI \7TEWH 5MXMUMRQ]% and the principal officer in case file no. 440494/2019 for an

update since I am the attorney in Israel for the victims.

       3.      On October 25, 2020 I received EQ WSHEVI $VLI \<IVVIT AIGIMSV 4RQJMTPEVMRQ]%

from the Fraud Division about the ongoing criminal investigation into Sasson Matityahu

$\BEKM^s Private InvestigEVRT]% and others related to Herschmann and Genger

       4.      The Police informed me that they have recently, on two separate occasions,

interrogated BEKM^s Private Investigator related to how he obtained 9ITUGLPEQQ^U EQH 8IQKIT^s

personal banking and travel records and that the criminal investigation is still ongoing (see Letter

Receipt Confirmation, with English translation, annexed hereto as Exhibit A)



Executed on: October 31, 2020

                                              ____________________________
                                                    Yovel Nachmani
19-13895-jlg   Doc 337-1 Filed 11/02/20 Entered 11/02/20 12:26:10   Exhibit 1 -
                      Y. Nachmani Declaration Pg 3 of 5




                       Exhibit A
19-13895-jlg   Doc 337-1 Filed 11/02/20 Entered 11/02/20 12:26:10   Exhibit 1 -
                      Y. Nachmani Declaration Pg 4 of 5
  19-13895-jlg     Doc 337-1 Filed 11/02/20 Entered 11/02/20 12:26:10               Exhibit 1 -
                          Y. Nachmani Declaration Pg 5 of 5



File Number: 440494 / 2019
Document ID: M149309914
                                         ISRAEL POLICE

                        LETTER RECEIPT CONFIRMATION
GENERAL DETAILS

UNIT: Fraud and Financial Crimes Division                   TELEPHONE: 025683286
FILE NUMBER: 440494 / 2019                                  FAX: XX-XXXXXXX
CASE CLASSIFICATION: F.A.                                   FILE DOCUMENT NO.: 52
DATE: October 25, 2020, 11:49                               DOC. SUBJECT: Request of Atty. Yovel
                                                                            Nachmani
ADDRESS: 19 Hatnufa, Talpiot, Jerusalem

TO:     Attorney Yovel Nachmani

CONFIRMATION of
RECEIPT of LETTER
DATED: October 22, 2020                    SUBJECT: Meeting regarding progress of the Investigation

. We are working on this issue and will advise once finished

√ This is to inform you

      1. In the investigative file many operations are performed including receiving data from
         various sources
      2. In the investigative file the main suspect was interrogated twice regarding the
         complaint but the investigation has not yet been completed
      3. As noted in our meeting, we are making efforts to further the investigation and
         understand that this involves an ongoing case in the United States between the parties
         and therefore the urgency

When answering please reference file number: 440494 / 2019

Sincerely

ID No. 955559                         Last Name Siman                              First Name Isak

Rank: Superintendent

Signature __________

Stamp of Izak Siman, Attorney



                                                                       Translated on: October 30, 2020
